t c memo united_states tax_court frances j ryan petitioner v commissioner of internal revenue respondent w gregory and patricia l ryan petitioners v commissioner of internal revenue respondent docket nos filed date ross f stancati for petitioner in docket no daniel p mcglinn russell a kreis and matthew s deperno for petitioners in docket no alexandra e nicholaides for respondent memorandum findings_of_fact and opinion dean special_trial_judge these cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 these 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule continued cases were consolidated on date for purposes of trial briefing and opinion respondent determined deficiencies in frances j ryan's federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent determined a deficiency in gregory ryan's federal_income_tax for in the amount of dollar_figure respondent determined deficiencies in gregory and patricia ryan's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether the dollar_figure paid_by gregory ryan to his former wife frances ryan during each of the taxable years in issue is alimony some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference frances ryan resided in charlotte north carolina at the time her petition was filed gregory ryan and his wife patricia ryan resided in schofield wisconsin at the time their petition was filed findings_of_fact on date after a trial gregory and frances ryan were granted a divorce by the circuit_court for the county of kalamazoo michigan trial_court the judgment of divorce continued references are to the tax_court rules_of_practice and procedure issued by the trial_court provided for permanent alimony payable to frances ryan as follows it is further ordered and adjudged that the plaintiff w gregory ryan shall pay to the defendant frances ryan for her support and maintenance the sum of seven hundred dollar_figure dollars per month in advance commencing date for january february march and april of and commencing date the sum of two hundred fifty dollar_figure dollars per week and continuing thereafter until the death or substantial change_in_circumstances or until further order of this court having competent jurisdiction this alimony shall be paid through the friend of the court consistent with the provisions hereinafter found dealing with payment of support in gregory ryan appealed the judgment of divorce to the michigan court_of_appeals court_of_appeals on the grounds that the alimony granted by the trial_court was in excess of the alimony requested by frances ryan in the divorce proceedings frances ryan had asked for alimony for a term of years yet the judgment of divorce provided alimony until frances ryan's death or a substantial change_in_circumstances the court_of_appeals rendered a per curiam opinion dated date finding that the trial court's alimony award was improper and remanded the matter to the trial_court for modification of the divorce judgment to reflect an alimony award of dollar_figure a week for eight years at trial and in the stipulation of facts gregory and patricia ryan objected to the admission into evidence of the court_of_appeals opinion on the grounds of hearsay relevance and the best evidence rule the best evidence objection was made because the document submitted was a photocopy not a certified copy of the opinion rule of the federal rules of evidence provides to prove the content of a writing recording or photograph the original writing recording or photograph is required except as otherwise provided in these rules or by act of congress rule of the federal rules of evidence further provides the contents of an official record or of a document authorized to be recorded or filed and actually recorded or filed including data compilations in any form if otherwise admissible may be proved by copy certified as correct in accordance with rule or testified to be correct by a witness who has compared it with the original if a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence then other evidence of the contents may be given see fed r evid respondent subsequently substituted for the photocopy of the court_of_appeals opinion a certified copy of the opinion as required by rules and of the federal rules of evidence we therefore overrule gregory and patricia ryan's objection based on the best evidence rule we also overrule their hearsay and relevance objections on the basis of rule b of the federal rules of evidence we find that the opinion may be admitted under the doctrine_of judicial_notice a court may take notice of another court's order for the limited purpose of recognizing the judicial act that the order represents or the subject matter of the litigation 29_f3d_1549 11th cir see 991_f2d_328 6th cir the law of any state of the union whether depending upon statutes or upon judicial opinions is a matter of which the courts of the united_states are bound to take judicial_notice without plea or proof 114_us_218 see 829_f2d_622 7th cir in the present cases we take judicial_notice of the court_of_appeals opinion not for the truth of the facts contained therein but for establishing that the court_of_appeals did in fact render such an opinion on the issue of frances and gregory ryan's alimony provisions it is clearly relevant for that purpose the court_of_appeals opinion is therefore admitted into evidence gregory ryan subsequently filed a motion for clarification with the court_of_appeals which was dismissed because it was not timely filed the trial_court did not amend the judgment of divorce pursuant to the court_of_appeals opinion frances ryan did not include payments from gregory ryan in and as income although she did not testify at trial the record reflects that she treated the court_of_appeals opinion as having specifically removed the termination upon death provision contained in the original judgment of divorce gregory ryan on the other hand treated the payments as though a termination upon death provision was still in effect and the payments were alimony for a term of years opinion petitioners complain that respondent has taken inconsistent positions in issuing separate statutory notices of deficiency to both gregory and patricia ryan and to frances ryan it is immaterial whether the alternative claims were contained in a single notice_of_deficiency or in separate notices 66_tc_101 separate determinations against each of the former spouses for the same tax_liability intended to protect the revenue in a whipsaw situation do not negate the presumption of correctness as to either notice smith v commissioner tcmemo_1996_292 ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir gross_income includes amounts received as alimony sec_71 sec_61 if alimony is includable in the payee spouse's gross_income under sec_71 the payor spouse is allowed to deduct the amount of the alimony paid sec_215 and b for purposes of being included in gross_income alimony is defined by sec_71 as any cash payment meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 a - d accordingly if any portion of the payments made by gregory ryan fails to meet any of the four enumerated criteria that portion is not alimony and is not deductible frances ryan first argues that gregory ryan's payments do not satisfy the requirement of sec_71 which provides that payments must be received under_a_divorce_or_separation_instrument she contends that the court_of_appeals opinion effectively revoked all language in the judgment of divorce as to how long and the conditions under which gregory ryan's payments were to be made she argues that no order for payment of alimony existed at all after date michigan court rule d provides that an opinion or order is notice of the entry of judgment of the court_of_appeals the opinion becomes final after the time for appealing to the michigan supreme court has expired mich ct r e the original divorce decree as modified by opinion rendered by the court_of_appeals limiting alimony to a term of years is an order sufficient to satisfy the requirement of sec_71 the court_of_appeals remanded the matter to the trial_court for a specific modification of the divorce judgment it was not a revocation of the divorce judgment we find therefore that an order for payment was in existence during the taxable years in issue and meets the requirements of sec_71 frances ryan also argues that gregory ryan's payments fail the fourth requirement of sec_71 which provides that the alimony obligation must terminate upon the payee's death sec_71 however does not require that the termination upon death provision be in writing in the divorce instrument alimony may terminate as a matter of state law upon death of the payee spouse see cunningham v commissioner tcmemo_1994_474 under michigan state law in the absence of a written provision in the judgment of divorce to the contrary alimony terminates upon the death of the payee spouse couzens v couzens n w 2d mich ct app thus by reason of the express language in the divorce decree and as a matter of state law it is clear that payments ordered in the judgment of divorce were alimony before the court_of_appeals rendered its opinion in it is less clear however whether the payments are alimony after the court_of_appeals remanded the case to the trial_court if the effect of the court_of_appeals opinion was to specifically remove the termination upon death language in the judgment of divorce the payments made by gregory ryan to frances ryan may not be alimony under michigan state law if however the court_of_appeals opinion modified the judgment of divorce yet left the termination upon death provision intact the payments clearly are alimony the court_of_appeals opinion states in pertinent part the trial_court ordered that defendant be paid alimony until death or changed circumstances we note that defendant requested only an eight-year alimony award in light of defendant's testimony that she would require alimony for eight years we find the trial court's order of permanent alimony improper accordingly we remand for modification of the divorce judgment to reflect an alimony award of dollar_figure a week for eight years in light of the language contained in the court_of_appeals opinion we find that the termination upon death provision contained in the judgment of divorce was not modified by the higher court's opinion the issue raised in the appeal was the length of the alimony payments not whether the payments were in fact alimony we conclude that the original nature of the payments was not changed instead the payments were merely limited to no more than years rather than continued indefinitely until death or a change_in_circumstances this is consistent with the court of appeals' use of the terms permanent alimony and alimony for eight years furthermore the court_of_appeals refers to the years of payments as alimony in several places throughout the opinion we presume the court_of_appeals uses words of appropriate legal meaning we do not believe the court_of_appeals would use the word alimony when referring to the payments made from gregory ryan to frances ryan if it did not intend for the termination upon death language to remain part of the final judgment of divorce alimony is defined under michigan state law as payments which qualify as alimony or separate_maintenance pursuant to sec_71 and terminate upon the death of the payee spouse see couzens v couzens supra by using the word alimony in its opinion we believe the court_of_appeals intended for the payments to satisfy the requirements for alimony under michigan state law to read anything else into the court_of_appeals opinion would be presumptuous and inconsistent with the plain language of the opinion gregory and patricia ryan in their reply brief requested that the court order that respondent pay them dollar_figure toward their costs and attorney's_fees rule provides that any claim for reasonable litigation or administrative costs must be made by motion fulfilling specific requirements and filed within days after service of a written opinion resolving the issues in the case we therefore decline to address their request unless or until such a motion is filed to reflect the foregoing decisions will be entered for petitioners in docket no and for respondent in docket no
